Opinion filed November 16, 2012




                                                          In The


   Eleventh Court of Appeals
                                                       __________

                                                No. 11-12-00304-CV
                                                    __________

                                    WT APPRAISAL, INC., Appellant

                                                               V.

               BRAD MADRY AND WIFE TABITHA MADRY, Appellees


                                    On Appeal from the 118th District Court
                                           Howard County, Texas
                                         Trial Court Cause No. 48204



                                    MEMORANDUM                            OPINION
       WT Appraisal, Inc. is the appellant in this appeal. It has filed an unopposed motion to
dismiss the appeal pursuant to TEX. R. APP. P. 42.1(a)(1). In the motion, appellant states that it
“no longer wishes to prosecute this particular appeal at this time.” Therefore, in accordance with
appellant’s request, we dismiss the appeal.
       The motion to dismiss is granted, and the appeal is dismissed.

                                                                                PER CURIAM
November 16, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Hill.1

       1
           John G. Hill, Former Chief Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.